16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Edward PHILLIPS, Plaintiff Appellant,v.J. C. WOOLARD, individual and in his capacity as Magistrateof the District Court of North Carolina;  Willie LeeLumpkin, III, individually and in his capacity as Judge ofthe District Court of North Carolina;  H. Horton Roundtree,Individually and in his capacity as Judge of the District ofNorth Carolina;  Jerry F. Waddell, Individually and in hiscapacity as former Assistant District Attorney of NorthCarolina;  David A. Leech, individually and in his capacityas Judge of the District Court of North Carolina;  James E.Ragan, III, individually and in his capacity as Judge of theDistrict Court of North Carolina;  Lowell Ray Hacker,individually and as a former Drug and Alcohol Coordinatorfor the Neuse Center for Mental Health;  Penny G. Wilson,individually and in her capacity as Magistrate of theDistrict Court of North Carolina, Defendants Appellees.
No. 93-7002.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 29, 1993.Decided:  Jan. 6, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Malcolm J. Howard, District Judge.  (CA-93-54-4-H)
James Edward Phillips, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina;  Gary Hamilton Clemmons, STUBBS, PERDUE, CHESNUTT, WHEELER & CLEMMONS, P.A., New Bern, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phillips v. Woolard, No. CA-93-54-4-H (E.D.N.C. Aug. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
The Motion for oral argument is denied.

AFFIRMED